Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 15, 2016

The Court of Appeals hereby passes the following order:

A16A1841. NEKIO HOLLOWAY v. THE STATE.

      On August 30, 2002, a jury found Nekio Holloway guilty of armed robbery,

criminal attempt to commit armed robbery, aggravated battery, and three counts of

aggravated assault. R11. 493 The trial court entered its disposition on September 4,

2002. R2. 408 This Court affirmed Holloway’s convictions in 2004, but remanded the

case with direction that the trial court re-sentence Holloway after the State conceded

two counts should have merged. Holloway v. State, 269 Ga. App. 500 (604 SE2d 844)

(2004). In 2015, Holloway filed an extraordinary motion for new trial R2. 584 and a

motion for re-sentencing. R2. 604 On February 16, 2016, the trial court denied both

motions, but filed an order re-sentencing Holloway in accordance with our previous

opinion. R2. 614, 616, 618 Holloway filed a Notice of Appeal on March 4, 2016.

Although this Notice of Appeal would be timely from the order re-sentencing him,

Holloway’s Notice of Appeal specifies that he is appealing “from the order and

Judgment entered herein on August 30, 2002.” We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable

order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an

absolute requirement to confer jurisdiction on this Court. Rocha v. State, 287 Ga.

App. 446 (1) (a) (651 SE2d 781) (2007). Here, Holloway seeks to appeal an order

filed nearly 14 years ago. As such, his appeal is untimely and is hereby DISMISSED

for lack of jurisdiction.


                                     Court of Appeals of the State of Georgia
                                                                          09/15/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.